Citation Nr: 1234221	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for plantar fasciitis.  


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to June 2006.  Prior to the that, she served as a member of the Army National Guard, which service included a period of active duty from August 1993 to February 1994; a period of active duty for training (ACDUTRA) from October 1997 to December 1997; and a period of ACDUTRA from July 1999 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was initially represented by The American Legion, but, by letter dated in May 2012, indicated that she wished to revoke her power of attorney.  Thus, for VA purposes, the Veteran is considered to be unrepresented. 

Review of the record reflects that the Veteran has been diagnosed with a psychiatric disorder, to include psychosis, as well as hyperthyroidism, both of which have been characterized as secondary to service-connected Graves' disease in the clinical notes of record.  In addition, menstrual dysfunction, including menometrorrhagia and dysmenorrhea, was observed during the Veteran's active service.  A March 2007 post-service clinical note reflects a diagnosis of amenorrhea, possibly due to the service-connected Graves' disease.  The Veteran was also seen for recurrent pharyngitis during her active service, and post-service clinical notes reflect a diagnosis of recurrent streptococcal pharyngitis.  The Board finds that claims for service connection for a psychiatric disorder, to include as secondary to a service-connected disability; hyperthyroidism, to include as secondary to a service-connected disability; amenorrhea, to include as secondary to a service-connected disability; and recurrent pharyngitis have been raised by the evidence of record.  They are hereby referred to the agency of original jurisdiction (AOJ) for appropriate action.  

A review of the record reflects that the Veteran initiated an appeal for service connection for edema of the ankles by notice of disagreement dated in December 2007.  A statement of the case was issued in May 2008; however, in correspondence dated in June 2008, the Veteran indicated that she no longer wished to pursue this appeal.  Thus, the Board does not have jurisdiction over this matter. 
FINDINGS OF FACT

1.  The Veteran has pes planus that is as likely as not related to her active service.

2.  The Veteran has plantar fasciitis that is as likely as not related to her active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, she has pes planus that was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, she has plantar fasciitis that was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for pes planus and plantar fasciitis, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The term "active military, naval, or air service" includes active duty, and "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

For an award of service connection to be made, there must be a chronic disability resulting from a injury or disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Post-service clinical notes reflect diagnoses of pes planus and plantar fasciitis.  The Veteran asserts that these disorders are traceable to her active service, since she has experienced bilateral foot pain since on active service in 1999.

A July 1997 entrance examination is negative for foot disorders.  In October 1997, during a period of ACDUTRA, the Veteran began reporting sore feet, and pes planus was diagnosed.  In September 1999, also during a period of ACDUTRA, the Veteran reported painful feet for 5 to 6 weeks.  The pain was constant and exacerbated by walking and running.  The Veteran was diagnosed with plantar fasciitis and shin splints.  Although the Veteran's service treatment records (STRs) do not specifically reference pes planus or plantar fasciitis subsequent to those diagnoses, they do document reports of bilateral foot, ankle and shin pain until her discharge in 2006.  Her post-service treatment records reflect the Veteran's statements that she has had bilateral foot pain on a continuous basis since 1999.  

In this regard, the Board notes that the Veteran is competent to report symptoms of foot pain, as well as the presence of pes planus.  Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) ( holding that claimant's statements regarding foot pain and the observable flatness of his feet were competent).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, supra; Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lastly, lay evidence may demonstrate a relationship between a present disability and the continuity of symptomatology where the disability concerned is capable of lay observation.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999) ("[M]edical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.").  

In light of the Veteran's STRs which note that pes planus and plantar fasciitis were first diagnosed during a period of ACDUTRA, the post-service treatment records documenting treatment for pes planus and plantar fasciitis, and the Veteran's assertions that she has had bilateral foot pain since being diagnosed as having pes planus and plantar fasciitis in 1999, the Board finds that the evidence supports a finding that these disorders had their onset during active service, and that a continuity of symptomatology has existed since the Veteran's service.  The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that she has pes planus and plantar fasciitis that were incurred in service.  Service connection for pes planus and plantar fasciitis is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002).  


ORDER

Entitlement to service connection for pes planus is granted.  

Entitlement to service connection for plantar fasciitis is granted. 



____________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


